Judgment reversed upon the law and the facts, with costs to appellant, and judgment directed in appellant’s favor, dismissing the'complaint upon the merits and for the relief asked for in her counterclaim, with costs. In our opinion the findings of the learned Special Term that plaintiff did not make any false *609representations which induced appellant to purchase the property in question and to give the mortgage sought to be foreclosed are contrary to the evidence. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions made in conformity herewith. Rich, Young, Kapper and Seeger, JJ., concur; Lazansky, P. J., dissents. Settle order on notice.